Exhibit 21.1 SUBSIDIARIES OF REDWOOD MORTGAGE INVESTORS VIII Wholly-owned subsidiaries Jurisdiction Altura, LLC California Appian Property Company, LLC California Borrette Property Company, LLC California Broadway Property Company LLC California Diablo Villa Property Company, LLC California Diamond Heights Winery, LLC California The Element, LLC California Elk Grove Property Company, LLC California Fremont Investment Property Company, LLC California Grand Villa Glendale, LLC California Howard Street Property Investors LLC California Lincoln Village LLC California Lombard Property Company, LLC California Pine Acres LLC California Richmond Eddy Property Management, LLC California Second Street Midtown Property Company, LLC California SF Dore LLC California Silver Park Property Company, LLC California SF Stagehouse Property Company, LLC California Winchester Property Company LLC California 72.5%-owned subsidiary Larkin Property Company, LLC California
